Citation Nr: 0910851	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether the RO properly discontinued the 100 percent 
rating for end stage renal disease, from December 1, 2005.

2.  Entitlement to a rating in excess of 30 percent for end 
stage renal disease, from December 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1951 to 
September 1970.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from a September 2005 decision in which the RO, inter alia, 
decreased the rating for the Veteran's service-connected end 
stage renal disease from 100 percent disabling to 30 percent 
disabling effective December 1, 2005.  The Veteran filed a 
notice of disagreement (NOD) in January 2006, and the RO 
issued a statement of the case (SOC) in May 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2006.  In July 2008, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continuation of the 30 percent rating, effective December 1, 
2005.

In his July 2006 substantive appeal, the Veteran requested a 
hearing before a Member of the Board (Veterans Law Judge) in 
Washington, D.C.  The Veteran was scheduled for the requested 
Board hearing in January 2009; however, he failed to report 
to the hearing.  Also, in January 2009, the Veteran submitted 
a written statement that the he no longer wished to have a 
hearing.  Under these circumstances, the request for Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2008). 

The Board's decision on the matter of the propriety of 
discontinuance of the 100 percent rating for end stage renal 
disease, from  December 1, 2005, is set forth below.  The 
matter of a rating greater than 30 percent for end stage 
renal disease, from that date, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required. 

As a final preliminary matter, the Board notes that, during 
his January 2009 informal hearing presentation, the Veteran's 
representative argued that the Veteran's service-connected 
coronary artery disease was worsening.  As there is no 
indication in the record that this claim for an increased 
rating for coronary artery disease has yet been addressed by 
the RO, this matter is not properly before the Board; hence, 
it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  In February 2001, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for end stage 
renal disease, effective September 15, 2000.

3.  More than one year after the Veteran's admission for 
kidney transplant surgery, a June 2005 VA examination 
revealed that the Veteran had tolerated his transplant well 
with no complications such as infection or evidence of 
rejection.

4.  In a June 2005 rating decision, the RO proposed a 
reduction in the rating for the Veteran's service-connected 
end stage renal disease from 100 percent to 30 percent; the 
RO notified the Veteran and his representative of this 
proposed action in a corresponding June 2005 letter.

5.  In a September 2005 rating decision, the RO discontinued 
the 100 percent rating, effective December 1, 2005.




CONCLUSION OF LAW

The September 2005 rating decision discontinuing the 100 
percent rating for end stage renal disease was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 
Diagnostic Code 7530 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board observes that a June 2005 pre-rating notice letter, 
which accompanied the rating decision proposing to decrease 
the rating for end stage renal disease, provided the Veteran 
with notice of the proposed reduction and informed him that 
he could submit medical or other evidence to show why the 
reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he 
could request a personal hearing so that he could provide 
testimony on this matter.  He was also notified that if he 
did not request a hearing or submit additional evidence 
within 60 days, the RO would make a decision based on the 
evidence of record. 

A March 2006 letter informed the Veteran of the evidence VA 
would attempt to obtain on his behalf and the evidence he was 
ultimately responsible for providing, in accordance with 
Quartuccio and 38 C.F.R. § 3.159(b).  Moreover, A May 2006 
SOC set forth  the pertinent rating criteria for evaluating 
end stage renal disease, as well as the governing legal 
authority pertinent to rating reductions (which suffices, in 
part, for Dingess/Hartman), and the reasons for the rating 
reduction.  March 2006 and July 2008 post-rating letters 
provided the Veteran general  information pertaining to  VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The July 2008 letter also 
explained how disability ratings are determined, by applying 
the rating schedule, and specifically stated that VA would 
consider the impact of the condition and symptoms on 
employment and daily life as well as specific test results.  
Further, he July 2008 letter  provided examples of the types 
of medical and lay evidence that the Veteran could submit or 
ask VA to obtain that would be relevant to establishing 
entitlement to increased compensation, and set forth the 
pertinent rating criteria for evaluating end stage renal 
disease.  Thus, the July 2008 letter met the requirements set 
forth in Vasquez-Flores. 

While the  March 2006 and July 2008 letters were furnished to 
the Veteran after the rating decision reducing the Veteran's 
rating for end stage renal disease, the timing of either 
notice is not shown to prejudice the Veteran.  

After issuance of the March 2006 letter-which  provided 
notice consistent with Dingess/Hartman--the  Veteran had an 
opportunity to respond, and the February 2008 SSOC reflects 
readjudication of the claim.  Therefore, the timing of the 
notice is not shown to prejudice the veteran.   See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  The Board also notes that, while the 
July 2008 letter was not followed by readjudication of the 
claim, this fact is not shown to affect the essential 
fairness of the adjudication.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  After that letter, the Veteran 
was given further opportunity to respond with additional 
information and/or evidence; however, as no additional 
evidence was received after the July 2008, readjudication of 
the claim was unnecessary.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, private records and the reports of January 
2001 and  June 2005  VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided  by the Veteran and his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error). g., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board notes that a 100 percent rating was assigned under 
Diagnostic Code 7530 for chronic renal disease requiring 
regular dialysis and provides for rating as renal 
dysfunction.  Under this diagnostic code,  the residuals of a 
kidney transplant are to be evaluated as 100 percent 
disabling following transplant surgery, and thereafter rated 
on the basis of  renal dysfunction under 38 C.F.R. § 4.115a.  
The note following this diagnostic code indicates that the 
rating of 100 percent shall be assigned as of the hospital 
admission for transplant surgery and shall continue with a 
mandatory VA examination one year following hospital 
discharge.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  

An undated statement from a treatment provider at the Walter 
Reed Medical Center reflects  diagnoses of end stage renal 
disease due to hypertension and diabetes requiring dialysis 
three times a week.

In September 2000, the Veteran filed a claim for service 
connection for end stage renal disease.

The Veteran underwent a VA examination in January 2001.  The 
examiner noted that the Veteran had a dialysis shunt with 
palpable thrill on his left arm with no pedal edema.  The 
examiner diagnosed  end-stage renal disease on dialysis three 
times a week.

A February 2001 rating decision reflects that the RO granted 
service connection and assigned a 100 percent rating for end 
stage renal disease, effective September 15, 2000 (the date 
of the claim).  

Private treatment records dated in July 2002 indicate that 
the Veteran underwent a cadaveric renal transplant.

The Veteran underwent a VA examination in June 2005.  He then 
reported that he had tolerated his transplant well, with no 
complications such as infection or evidence of rejection.  He 
did take a variety of medications which had been effective at 
preserving the transplant.  A blood pressure of 118/82 was 
recorded.  The pertinent diagnosis was chronic renal failure, 
status post renal transplant in 2002, tolerating well.  

A September 2005 treatment note from the Baltimore VA Medical 
Center (VAMC) reflects that the Veteran was doing well.  His 
creatinine was 1.2 to 1.5 and his blood sugar was well 
controlled.  A blood pressure reading of 132/65 was recorded.  
There was no edema. 

As indicated, the evidence shows that the Veteran was 
admitted to the hospital for kidney transplant surgery in 
July 2002.  The RO appropriately scheduled the Veteran for a 
VA examination in June 2005-more than one year following 
surgery.

The provisions of 38 C.F.R. § 3.105(e) provide for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction and notice giving a veteran 60 
days to submit additional evidence and 30 days to request a 
predetermination hearing.  If a hearing is not requested and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to a veteran of the final action expires.  
38 C.F.R. § 3.105(e).

Here, the Veteran was notified of the RO's intent to reduce 
the 100 percent rating for service-connected residuals end 
stage renal disease, status post kidney transplant, by letter 
dated on June 23, 2005.  Thereafter, he was given at least 60 
days in which to present additional evidence.  38 C.F.R. §§ 
3.105(e), (i).  Final action to reduce the 100 percent rating 
to 30 percent was taken pursuant to 38 C.F.R. § 3.105(e) in 
September 2005.  The Veteran was informed of this decision by 
letter dated on September 22, 2005.  The reduction was made 
effective beginning December 1, 2005.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The Veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Moreover, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  The Veteran has not asserted that these procedural 
provisions were not followed.  Thus, the Board finds that the 
RO appropriately followed the procedural actions to 
accomplish the discontinuance of the 100 percent rating, 
which resulted in a reduction of the Veteran's benefits. 

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that, at the time of the reduction,  the 
Veteran experienced renal dysfunction requiring regular 
dialysis or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria, or BUN 
more than 80 mg%, or markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  The June 
2005 examination report reveals that the Veteran tolerated 
his transplant well with no complications such as infection 
or evidence of rejection.  

Thus, effective December 1, 2005, the RO appropriately 
discontinued the 100 percent rating for the Veteran's end-
stage renal disease.  [Parenthetically, the Board notes that 
regulatory provisions normally applicable to reductions from 
100 percent, and for rating reductions in general, are not 
applicable where, as here, the reduction is mandated by 
expiration of a time period set forth in the rating schedule.  
Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. §§ 
3.343, 3.344 (2008).] 

Accordingly, to this limited extent, the appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against any finding that the discontinuance of the 100 
percent rating was improper, that doctrine is not applicable.   
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

As the RO properly discontinued the 100 percent rating for 
end stage renal disease, effective December 1, 2005, to this 
limited extent, the appeal is denied. 



REMAND

The Board's review of the claims file reveals that further  
RO development of the matter of whether the Veteran's post-
operative end stage renal disease is appropriately rated 
December 1, 2005  is warranted.

  The 30 percent rating for the Veteran's end stage renal 
disease has been assigned under 38 C.F.R. §4.71a, Diagnostic 
Code 7531, which provides for rating the disability on the 
basis of  renal dysfunction under 38 C.F.R. § 4.115a.  
However, the record-to include the   report of the most 
recent, November 2007 VA examination-does not reflect 
sufficient findings to rate the disability, to  BUN readings, 
which are essential to evaluating the Veteran's stage renal 
disease under 38 C.F.R. § 4.115a.

As the current record does not include sufficient medical 
information to resolve the question remaining on appeal (see 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159), the Board finds 
that further VA examination-with  specific findings fully 
responsive to the applicable rating criteria-is  needed to  
fairly evaluate the matter of whether the appellant is 
entitled to a higher rating. 

Accordingly, the RO should arrange for the veteran to undergo 
a VA genitourinary examination, by an appropriate physician, 
at a VA medical facility.  The Veteran is hereby notified 
that failure to report to the scheduled examination, without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the evaluation and/or examination sent to the Veteran by 
the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA genitourinary examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions. All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Specifically, the  physician should 
indicate the following :

a) whether albumin is constant or 
recurring with hyaline and granular casts 
or red blood cells; or whether it is 
transient or productive of slight edema 
or hypertension; 

b) whether the Veteran has constant 
albuminuria with some edema; or, definite 
decrease in kidney function; or, 
hypertension; 

c) whether the Veteran has persistent 
edema and albuminuria with BUN 40 to 
80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; 

d) whether the Veteran's renal 
dysfunction requires regular dialysis, or 
precludes more than sedentary activity 
from one of the following: persistent 
edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or 
other organ systems, especially 
cardiovascular. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim 
for increase, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

7.  If the  benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


